Citation Nr: 1433555	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  13-19 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression; and, if so, whether service connection is warranted.  

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a gynecological disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to February 1975; and, she had a period of active duty for training (ADT) from July 26, 1975 to August 9, 1975.

This case is before the Board of Veterans' Appeals (Board) on appeal from October 2010 and July 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina and St. Petersburg, Florida, respectively.  In the October 2010 rating decision, the RO denied the Veteran's claim for compensation pursuant to 38 U.S.C.A. § 1151 for a gynecological disorder, claimed as a result of being prescribed the wrong medication.  In the July 2011 rating decision, the RO denied the Veteran's petition to reopen her previously denied claim of service connection for PTSD and depression because new and material evidence to reopen the previously denied claim had not been received.  

In April 2014, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of her testimony is associated with the electronic record.  

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the electronic record have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened claim of service connection for an acquired psychiatric disorder, including but not limited to, PTSD and depression; and, the claim for compensation pursuant to 38 U.S.C.A. § 1151 for a gynecological disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2008 rating decision, the RO denied entitlement to service connection for PTSD and depression based on a lack of a corroborated stressor and as depression did not begin in service nor was it shown to be related to service.  The Veteran did not appeal that determination.  

2.  The evidence associated with the claims file since April 2008 relates to an unestablished fact necessary to substantiate the claims, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claims of service connection for PTSD and depression.  


CONCLUSIONS OF LAW

1.  The April 2008 rating decision denying service connection for PTSD and depression is final.  38 U.S.C.A. § 7105 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claims of service connection for PTSD and depression.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2013); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216   (1994).

The RO denied the Veteran's original claim of service connection for PTSD and depression as a result of a military sexual trauma (MST) in an April 2008 rating decision based on the following findings:  (1) the Veteran's stressor had not been corroborated; (2) the Veteran's STRs and personnel records did not contain any "markers" such as significant decrease in work performance following the incident or a sudden request for transfer to another unit; and (3) the Veteran did not submit any lay statements from friends, colleagues or family attesting to personality changes after the incident.  This decision is final as she did not file a notice of disagreement or new and material evidence within one year.  

The evidence of record at the time of the April 2008 rating decision included service treatment records, service personnel records, the Veteran's report of the MST, and a current diagnosis of PTSD and depression.  

Since the April 2008 rating decision, additional evidence has been associated with the claims file, including the Veteran's hearing testimony and a lay statement from an acquaintance who noticed a change in the Veteran's behavior after the claimed MST.  Also, the appellant testified that the MST occurred during a period of ADT between July 26 and August 9, 1975.  The Veteran also testified that she was a clerk, but was then switched to the kitchen after the incident.  The Veteran testified that she had decreased performance and was treated poorly after the MST.  

Presuming the credibility of this evidence, it is new and material because it suggests that the Veteran experienced an MST during a period of ADT.  As the new evidence addresses the reasons for the prior denial, it is material and the claim may be reopened.  

The reopened claim is addressed in the REMAND which follows.


ORDER

The petition to reopen the claim of entitlement to service connection for PTSD and depression is granted.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder to include PTSD and depression.  

The Veteran asserts that she developed PTSD as a result of a MST during a period of ADT from July 1975 to August 1975.  There are special evidentiary procedures for PTSD claims based on military sexual trauma (MST).  Patton v. West, 12 Vet. App. 272, 278 (1999); VA ADJUDICATION MANUAL M21-1MR, Part IV, subpart ii.1.D.17. 

Because personal trauma is an extremely personal and sensitive issue, many incidents of personal trauma are not officially reported, and the victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor. It is often necessary to seek alternative evidence.  Id. 

The provisions of 38 C.F.R. § 3.304(f)(5) provide that, if a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).  

An opinion as to the nature and likely etiology of the claimed psychiatric disorders should be obtained.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also, Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Regarding the Veteran's claim for compensation pursuant to 38 U.S.C.A. § 1151, the Veteran maintains that she developed additional disability as a result of being prescribed incorrect medication by a VA provider.  In her initial claim, the Veteran reported that she had cancer of the uterus which she believed should be service-connected.  An October 2008 VA examination report indicates that the Veteran does not have uterine cancer and the claim was denied on that basis.  The Veteran subsequently clarified, however, that she has pre-cancerous cells, and believes this is due to improper medication prescribed for post-menopausal bleeding/hyperplasia.  Private records from February 2010 include diagnoses of hyperplasia, uterine fibroids, and endometriosis.

The record shows that the Veteran had been on Premarin for a number of years  before a biopsy revealed simple hyperplasia.  She was subsequently placed on a high dose of Megace which she was unable to tolerate, complaining of severe cramping, nausea and dizziness.  

The Veteran essentially maintains that VA misdiagnosed her as having had a hysterectomy and the medication prescribed for her was for post-hysterectomy women.  As such, she contends that she has additional disability as a result of being prescribed the wrong medication.  The VA examiner in October 2008 did not address these contentions.  As such, another VA examination is necessary.  

Since the claims file is being returned it should be updated to include any VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file, all VA medical records pertaining to the Veteran not currently of record, including, but not limited to, mental health treatment records and gynecology treatment records.  

2.  With appropriate authorization from the Veteran, obtain any private treatment records identified by her as pertinent to her claims that have not already been obtained.  

3.  Request from the Social Security Administration all records, including any medical records relied upon, in conjunction with the Veteran's claim for disability benefits.

4.  Schedule the Veteran for a VA examination by a psychiatrist to determine the current nature and likely etiology of the claimed depression and PTSD.  The claims folders must be reviewed by the examiner.  All necessary tests should be conducted.

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has a diagnosis of PTSD due to an identified stressor event experienced during service.  The examiner is also asked to opine as to whether the evidence concerning behavior changes indicates that a personal assault occurred.  

For any other psychiatric diagnosis, including depression and anxiety, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current psychiatric disability had its clinical onset during service or otherwise is due to an event or incident of the Veteran's period of active service and/or active duty training from July 26 to August 9, 1975.

A complete rationale for all opinions must be provided.  

5.  Schedule the Veteran for a VA gynecological examination to determine the current nature and likely etiology of the Veteran's hyperplasia, fibroids, endometriosis, and/or other gynecological disorder.  The claims folders must be reviewed by the examiner.  All necessary tests should be conducted.  The examination report should include discussion of the Veteran's documented medical history and assertions.

After reviewing the evidence of record, the physician should clearly indicate the Veteran's current gynecological disabilities.  Then, the physician should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any additional gynecological disability identified constitutes additional disability incurred as a result of VA treatment or the lack thereof.  

If so, the physician should also opine whether the proximate cause of such disability was (a) carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, and (b) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (c) whether the proximate cause of any additional disability was an event not reasonably foreseeable. 

The physician must provide all examination findings (if any), along with complete rationale for the conclusions reached.  The examiner's attention is directed to the Veteran's assertions that prescribing Premarin was incorrect as this should not be prescribed to women who have a uterus as it produces cancer cells.  

6.  Ensure that the information provided by the examiner(s) satisfies the criteria above and, if not, return the report(s) as insufficient.  Then, readjudicate the claim of service connection for an acquired psychiatric disorder to include PTSD and depression; and, the claim for compensation pursuant to 38 U.S.C.A. § 1151.  If the benefit sought on appeal remains denied, provide the appellant with an SSOC.  The SSOC should contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


